KINKADE, J.
Epitomized Opinion
This was an action to quiet title in which the peti-;ion set out that the defendant claimed some title or Interest in the property by way of a tax deed. The proof showed that the tax deed was duly recorded in 1896, and since that time the defendant had been in ¡ontinuous, adverse, exclusive, open and notorious possession of the property, claiming title thereto, md had paid the taxes upon the property. The plaintiffs were heirs of the owner of the property previous to the tax sale. The Common Pleas found n favor of defendant.
The court found that an attempt by plaintiffs to >-et possession, made by possession, was not a sufficient basis upon which to plaint an action to quiet ;itle and dismissed the petition.